        
SECOND Amendment to Amended and
Restated Revolving Credit Agreement


This Second Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of April ___, 2020, by and among
World Acceptance Corporation (the “Borrower”), Wells Fargo Bank, National
Association together with the other financial institutions a party hereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
and Collateral Agent for the Lenders (the “Administrative Agent”).
Preliminary Statements
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of June 7,
2019 (as amended from time to time, the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
B.The Borrower has requested that the Lenders agree to add WAC of Oklahoma, LP
and WAC of South Carolina, LLC (each a “New Guarantor” and collectively, the
“New Guarantors”) as guarantors under the Subsidiary Guaranty Agreement and a
company under the Subsidiary Security Agreement and make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendments.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1Section 2.10 of the Credit Agreement (Effect of Benchmark Transition Event)
shall be amended and restated as set forth on Exhibit A attached hereto.
1.2The following new definitions are added to Section 5.1 of the Credit
Agreement (Definitions):
“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Borrower or any member of the Borrowing Group is
located or doing business.
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business that relates to money laundering, any predicate crime
to money



--------------------------------------------------------------------------------



laundering, or any financial record keeping and reporting requirements related
thereto.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering
(including Anti-Money Laundering Laws), including the Patriot Act.
“Borrowing Group” means: (a) the Borrower (b) any Affiliate or Subsidiary of the
Borrower, (c) any guarantor, (d) the owner of any collateral securing any part
of the credit (including the Collateral), any guaranty (including the
Guaranties), or this Agreement, and (d) any officer, director or agent acting on
behalf of any of the parties referred to in items (a) through (c) with respect
to the credit, this Agreement or any of the other Loan Documents.
“Sanction” or “Sanctions” means any and all economic or financial sanctions,
sectoral sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws imposed, administered or enforced from time to time by any
Sanctioned Entity: including, without limitation: (a) the United States of
America, including those administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (OFAC), the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future statute or Executive
Order, (b) the United Nations Security Council, (c) the European Union, (d) the
United Kingdom, and (e) any other governmental authority with jurisdiction over
Borrower or any member of the Borrowing Group.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, and (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Target” means any target of Sanctions, including: (a) Persons on any
list of targets identified or designated pursuant to any Sanctions, (b) Persons,
countries, or territories that are the target of any territorial or
country-based Sanctions program, (c) Persons that are a target of Sanctions due
to their ownership or control by any Sanctioned Target(s), or (d) otherwise a
target of Sanctions, including vessels and aircraft, that are designated under
any Sanctions program.
1.3Section 6.5 of the Credit Agreement (Use of Proceeds; Margin Stock) shall be
amended and restated as set forth on Exhibit B attached hereto.


-2-





--------------------------------------------------------------------------------



1.4Section 6.14(c) of the Credit Agreement (Sanctions; Anti-Money Laundering and
Anti-Corruption Laws) shall be amended and restated as set forth on Exhibit C
attached hereto.
1.5Section 8.7(a) and Section 8.7(b) of the Credit Agreement (Financial
Covenants) shall be amended and restated as follows:
        (a) The Borrower will at all times keep and maintain Consolidated Net
Worth at an amount not less than the Minimum Net Worth. For purposes of this
Section, “Minimum Net Worth” shall be (i) $365,000,000 through and including
December 30, 2020 and (ii) $375,000,000 at all times thereafter.
        (b) The Borrower will at the end of each fiscal quarter have a ratio of
Net Income Available for Fixed Charges to Fixed Charges for each period of four
consecutive fiscal quarters then ending at not less than (i) 2.25 to 1.0 for the
fiscal quarters ending March 31, 2020, June 30, 2020 and September 30, 2020 and
(ii) 2.75 to 1.0 for each fiscal quarter thereafter.
1.6The Schedules to the Credit Agreement shall be amended and restated as set
forth on Exhibit D.
1.7The Schedules to the Subsidiary Security Agreement shall be amended and
restated as set forth on Exhibit E.
Section 2.Conditions Precedent.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.The New Guarantors shall have executed and delivered a Guaranty Supplement
and Security Agreement Supplement, in each case pursuant to Section 3.9 of the
Company Security Agreement, to the Administrative Agent.
2.4.The Administrative Agent shall have received with respect to the New
Guarantors corporate, enforceability, no conflicts, attachment and perfection
opinions, in form and substance satisfactory to the Administrative Agent.


-3-





--------------------------------------------------------------------------------



2.5.The Administrative Agent shall have received (i) copies of each New
Guarantor’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary, (ii) certified copies of resolutions of the
Board of Directors of each New Guarantor authorizing the execution and delivery
of their consent to this Amendment, Guaranty Supplement, Security Agreement
Supplement and the other Loan Documents to which it is a party, indicating the
authorized signers, and (iii) a certificate of good standing certified by the
appropriate governmental officer in the jurisdiction of each New Guarantor’s
organization and each state in which it is authorized to do business as a
foreign entity.
2.6.The Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for each New Guarantor and each of the Lenders shall
have received all other documentation and information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations with respect to each
New Guarantor.
2.7.The Administrative Agent shall have received financing statement lien search
results against the Property of each New Guarantor evidencing the absence of
Liens on its Property except as permitted by Section 8.11 of the Credit
Agreement.
2.8.The Administrative Agent shall have received certified copy of the
conversion documents for World Finance Company of Georgia, LLC.
2.9.Payment by the Borrower to the Administrative Agent for the ratable account
of the Lenders (based upon their respective Commitment Percentages) a
non-refundable amendment fee in the amount of $205,500 in immediately available
funds, which fee shall be fully earned by Lenders upon the effectiveness of this
Agreement.
2.10.Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.Representations.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.
Section 4.Miscellaneous.


-4-





--------------------------------------------------------------------------------



4.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
4.2.The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment and the other
instruments and documents to be executed and delivered in connection herewith,
including the fees and expenses of counsel for the Administrative Agent.
4.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. This Amendment may be
executed by means of (a) an electronic signature that complies with the federal
Electronic Signatures in Global and National Commerce Act, state enactments of
the Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (b) an original manual signature; or (c) an e-mail
transmission of a Portable Document Format File (also known as an “PDF” file),
faxed, scanned, or photocopied manual signature.  Each electronic signature or
PDF, faxed, scanned, or photocopied manual signature shall for all purposes have
the same validity, legal effect, and admissibility in evidence as an original
manual signature. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
principles of conflicts of laws).
 
[Signature Pages to Follow]




-5-





--------------------------------------------------------------------------------






This Amendment is entered into as of the date and year first above written.

World Acceptance CorporationBy
________________________________
R. Chad Prashad, President and Chief Executive Officer



Accepted and agreed to:
Wells Fargo Bank, National Association, individually as a Lender and as
Administrative Agent and Collateral Agent
By________________________________William M. Laird, Senior Vice President



[Signature Page to Second Amendment to Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------








Bank of America, N.A.ByNameTitle
BANK OF MONTREAL




By _______________________________
     Name
     Title
Texas Capital Bank, National AssociationByNameTitleFirst Horizon Bank,
successor-by-conversion to First Tennessee Bank National AssociationBy
__________________________________
Name
Title


BANKUNITED, N.A.
By __________________________________
Name


AXOS BANK



-7-





--------------------------------------------------------------------------------




By __________________________________
Name
Title



PACIFIC WESTERN BANK
By __________________________________
Name
Title









-8-





--------------------------------------------------------------------------------




Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Second Amendment to Amended and Restated Revolving Credit
Agreement set forth above (the “Amendment”) and confirms that the Loan Documents
executed by it, and all of its obligations thereunder, remain in full force and
effect, and that the security interests and liens created and provided for
therein continue to secure the payment and performance of the Obligations of the
Borrower under the Credit Agreement after giving effect to the Amendment.
Dated as April ___, 2020.
[Signature Page to Acknowledgment and Consent to Follow]





--------------------------------------------------------------------------------




Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Amendment.

World Acceptance Corporation of AlabamaWorld Acceptance Corporation of
MissouriWorld Finance Company of Georgia, LLCWorld Finance Corporation of
Louisiana
World Acceptance Corporation of Oklahoma, Inc.
WAC of Oklahoma, LP
World Finance Company of South Carolina, LLC
WAC of South Carolina, LLC
World Finance Corporation of TennesseeWFC of South Carolina, Inc.World Finance
Corporation of IllinoisWorld Finance Corporation of New MexicoWorld Finance
Company of Kentucky, LLCWorld Finance Corporation of ColoradoWorld Finance
Corporation of WisconsinWFC Services, Inc.
World Finance Company of Mississippi, LLCWorld Finance Company of Idaho,
LLCWorld Finance Company of Utah, LLC
World Finance Company of Indiana, LLC






ByR. Chad Prashad, President and Chief Executive OfficerWFC Limited
PartnershipBy WFC of South Carolina, Inc.,
as sole general partner


ByR. Chad Prashad, President and Chief Executive Officer










--------------------------------------------------------------------------------



EXHIBIT A


        Section 2.10 Effect of Benchmark Transition Event.


         (a)  Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has provided such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 2.10 will occur prior to the applicable Benchmark
Transition Start Date. If there is a Benchmark Transition Event, until such time
as a Benchmark Replacement has been determined pursuant to this Section 2.10 the
Administrative Agent may select a replacement index rate and spread adjustment
in good faith and in its commercially reasonable discretion giving due regard to
the LIBOR Replacement Considerations; provided that any comparable or successor
rate shall be applied by the Administrative Agent, if administratively feasible,
in a manner consistent with market practice.


         (b)  Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


         (c)  Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, and (iii) the
effectiveness of any Benchmark Replacement Conforming Changes. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.10, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”




-11-





--------------------------------------------------------------------------------



         (d)  Certain Defined Terms. As used in this Section titled “Effect of
Benchmark Transition Event”:


        “Benchmark Replacement” means the sum of: (a) the alternate benchmark
rate (which may include Term SOFR) that has been selected by the Administrative
Agent and the Borrower giving due consideration to the LIBOR Replacement
Considerations and (b) the Benchmark Replacement Adjustment; provided that, if
the Benchmark Replacement as so determined would be less than one percent
(1.0%), the Benchmark Replacement will be deemed to be one percent (1.0%) for
the purposes of this Agreement.


        “Benchmark Replacement Adjustment” means, with respect to any
replacement of the LIBOR Rate with an Unadjusted Benchmark Replacement, the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to the LIBOR Replacement Considerations.


        “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Administrative
Agent decides may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


        “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the LIBOR Rate: (1) in the case of clause (1) or (2) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.


        “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBOR
Rate announcing that such administrator has ceased or will cease to provide the
LIBOR Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; (2) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with


-12-





--------------------------------------------------------------------------------



similar insolvency or resolution authority over the administrator for the LIBOR
Rate, which states that the administrator of the LIBOR Rate has ceased or will
cease to provide the LIBOR Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Rate; or (3) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Rate announcing that the LIBOR Rate is no longer representative.


        “Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
Required Lenders) and Lenders.


        “Early Opt-in Election” means the occurrence of: (1) (i) a determination
by the Administrative Agent or (ii) a notification by Required Lenders to the
Administrative Agent (with a copy to the Borrower) that Required Lenders have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section titled “Effect of Benchmark Transition Event,” are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the LIBOR Rate, and (2) (i) the election by the Administrative Agent
or (ii) the election by Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and Lenders or by
Required Lenders of written notice of such election to the Administrative Agent.


        “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org or any successor
source.


        “LIBOR Replacement Considerations” means (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body, (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for U.S. dollar-denominated syndicated credit facilities, (iii) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (iv) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar denominated syndicated credit facilities
at such time.




-13-





--------------------------------------------------------------------------------



        “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


        “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


        “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


        “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.




-14-





--------------------------------------------------------------------------------



EXHIBIT B


Use of Proceeds; Margin Stock


        Section 6.5  Use of Proceeds; Margin Stock.


         (a) The Loans hereunder shall be used by the Borrower for general
working capital purposes (including the purchase of the Borrower’s capital
stock, in each case in amounts and upon terms approved by the Borrower’s board
of directors (or similar governing body)). Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and neither the Borrower nor any of its Subsidiaries will use the
proceeds of any Loan in a manner that violates any provision of Regulation U or
X of the Board of Governors of the Federal Reserve System.


         (b) The Borrower shall not use, and shall ensure that each member of
the Borrowing Group will not, directly or indirectly use any of the credit to
fund, finance or facilitate any activities, business or transactions: (i) that
are prohibited by Sanctions, (ii) that would be prohibited by U.S. Sanctions if
conducted by a U.S. Person, or (iii) that would be prohibited by Sanctions if
conducted by Agent, or any other party hereto. The Borrower shall notify the
Administrative Agent in writing not more than one (1) Business Day after first
becoming aware of any breach of this section.


         (c) The Borrower shall not use, and shall ensure that each member of
the Borrowing Group will not, directly or indirectly use any of the credit to
fund, finance or facilitate any activities, business or transactions that would
be prohibited by Anti-Money Laundering Laws or Anti-Corruption Laws.
        
         (d) The Borrower shall not fund any repayment of the credit with
proceeds, or provide as collateral any property, that is directly or indirectly
derived from any transaction or activity that is prohibited by Sanctions,
Anti-Money Laundering Laws or Anti-Corruption Laws, or that could otherwise
cause the Administrative Agent to be in violation of Sanctions, Anti-Money
Laundering Laws or Anti-Corruption Laws.




-15-





--------------------------------------------------------------------------------



EXHIBIT C
Sanctions; Anti-Money Laundering and Anti-Corruption Laws
         (c) (A) Sanctions. (i) No member of the Borrowing Group is a Sanctioned
Target; (ii) no member of the Borrowing Group is owned or controlled by, or is
acting or purporting to act for or on behalf of, directly or indirectly, a
Sanctioned Target; (iii) each member of the Borrowing Group has instituted,
maintains and complies with policies, procedures and controls reasonably
designed to assure compliance with Sanctions; and (iv) to the best of the
Borrower’s knowledge, after due care and inquiry, no member of the Borrowing
Group is under investigation for an alleged violation of Sanction(s) by a
Governmental Authority that enforces Sanctions. The Borrower shall notify the
Administrative Agent in writing not more than one (1) Business Day after first
becoming aware of any breach of this Section 6.14(c)(A).
          (B) Anti-Money Laundering and Anti-Corruption Laws. (i) Each member of
the Borrowing Group has instituted, maintains and complies with policies,
procedures and controls reasonably designed to assure compliance with Anti-Money
Laundering Laws and Anti-Corruption Laws; and (ii) to the best of the Borrower’s
knowledge, after due care and inquiry, no member of the Borrowing Group is under
investigation for an alleged violation of Anti-Money Laundering Laws or
Anti-Corruption Laws by a Governmental Authority that enforces such laws.
          (C) Compliance. In addition to the foregoing, the Borrower shall, and
the Borrower shall ensure that each member of the Borrowing Group will, comply
with Sanctions, Anti-Money Laundering Laws, and Anti-Corruption Laws.




-16-





--------------------------------------------------------------------------------



EXHIBIT D
(Schedules to the Credit Agreement)


[See attached]




-17-





--------------------------------------------------------------------------------



EXHIBIT E
(Schedules to Subsidiary Security Agreement)


[See attached]




-18-



